              Case 2:19-cv-01520-RSM Document 36 Filed 09/30/20 Page 1 of 1



1    Harvey Grad
     Harvey Grad, PS
2    323 Queen Anne Ave. N., Ste. 102
     Seattle, WA 98109
3    206.331.3927
     Attorney for Plaintiff
4
                                    UNITED STATES DISTRICT COURT
5                                  WESTERN DISTRICT OF WASHINGTON
6    MAUREEN FORS,                                             Case No.: 2:19-cv-01520 RSM
7                          Plaintiff,
            vs.                                                 ORDER GRANTING PLAINTIFF HER
8
                                                                EAJA FEES PAYABLE DIRECTLY TO
     ANDREW SAUL, COMMISSIONER OF SOCIAL                        PLAINTIFF’S ATTORNEY HARVEY
9    SECURITY,                                                  GRAD
10
                           Defendant.
11

12
                                                      ORDER
13
            IT IS ORDERED AND ADJUDGED that Plaintiff is awarded EAJA fees in the sum of
14
     $5.847.11 and costs of $23.25 to be paid directly to Attorney Harvey Grad, at 323 Queen Anne Ave. N.,
15
     Suite 102, Seattle, WA 98109.
16
            Dated this 30th day of September, 2020.
17

18

19
                                                        RICARDO S. MARTINEZ
20                                                      CHIEF UNITED STATES DISTRICT JUDGE

21

22   Presented by:

23   s/ Harvey Grad
     Harvey Grad, WSBA 6506
24   Attorney for Plaintiff Fors
25   Fors v. Saul, Comm’r SSA
     ORDER GRANTING PLAINTIFF’S                                              Harvey Grad, WSBA 6506
                                                                                 Harvey Grad, PS
     EAJA MOTION, GRANTIG EAJA                                           323 Queen Anne Ave. N., Ste. 102
     FEES TO PLAINTIFF’S ATTORNEY – page 1                                       Seattle, WA 98100
                                                                       Ph.: 206.331.3927 – Fax: 206.327.9284
